     Case 3:18-cv-00428-DMS-MDD Document 472 Filed 09/19/19 PageID.8506 Page 1 of 1




1
2                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
3
4
5
6
        Ms. L, et al.,                               Case No. 3:18-cv-428-DMS
7
8                           Plaintiffs,              Honorable Dana M. Sabraw
              vs.
9                                                    Order Sealing Defendants’ Exhibit
10                                                   6 (ECF No. 464-6)
        U.S. Immigration and Customs
11      Enforcement, et al.,
12
                            Defendants.
13
14
              Pursuant to the Parties’ Stipulation to Seal Defendants’ Exhibit 6, the Court
15     finds that Defendants’ Exhibit 6 (ECF No. 464-6) should be sealed, and Defendants
16     should refile a corrected version of Exhibit 6.

17          It is so ordered.
18     Dated: September 18, 2019

19
20
21
22
23
24
25
26
27
28
